 1   DAVID D. FISCHER, SBN 224900
     LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd., Suite 312
 3   Rocklin, CA 95765
     Telephone: (916) 447-8600
 4
     Fax:        (916) 930-6482
 5   E-Mail:     davefischer@yahoo.com
 6   Attorney for Defendant
 7   DENAE A. BELAND
 8
 9                         UNITED STATES OF DISTRICT COURT
10                          EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,
                                                     Case No.: 2:19-CR-00021 WBS
13                 Plaintiff,
14                                                   STIPULATION REGARDING
                   v.                                CONTINUANCE OF STATUS
15                                                   CONFERENCE AND DUE DATE FOR
16   BRIAN D. BELAND                                 JOINT STATUS REPORT
     DENAE A. BELAND,
17                                                   DATE: January 13, 2020
18                 Defendants.                       TIME:  9:00 a.m.
                                                     COURT: Hon. William B. Shubb
19
20
21
22                                         STIPULATION
23
24
            1.     At the July 8, 2019, status conference, the parties set a trial date of
25
     September 29, 2020, and a trial confirmation hearing of August 24, 2020. The court also
26
     scheduled a further status conference for January 13, 2020, and a joint status report for
27
     January 6, 2020. Time has been excluded up through the trial date.
28



                                              -1-
 1          2.     The defense has been reviewing voluminous discovery and working with
 2   the Belands’ tax attorney to conduct defense investigation and obtain additional records
 3   that are necessary to prepare for a meeting with the government to discuss this case.
 4   Accordingly, the defendants are requesting a brief continuance of the status conference to
 5   February 10, 2020 at 9:00 a.m. in Courtroom 5 (WBS), and a continuance of the deadline
 6   for the joint status report to be filed to February 3, 2020. The government has no
 7   opposition to this request.
 8
 9          IT IS SO STIPULATED.
10
11   Dated: January 6, 2020             McGREGOR W. SCOTT
                                        United States Attorney
12
13                                             /s/ Amy Schuller Hitchcock
                                        AMY SCHULLER HITCHCOCK
14
                                        Assistant United States Attorney
15
16   Dated: January 6, 2020             LAW OFFICES OF DAVID D. FISCHER, APC
17
18
                                        By    /s/ David D. Fischer
19                                      DAVID D. FISCHER
20                                      Attorney for Defendant
                                        DENAE A. BELAND
21
22
23   Dated: January 6, 2020                   /s/ David W. Dratman
24                                      DAVID W. DRATMAN
                                        Attorney for Defendant
25                                      BRIAN D. BELAND
26
27
28



                                            -2-
 1
 2
                              FINDINGS AND ORDER
 3
          IT IS SO FOUND AND ODERED.
 4
 5   Dated: January 7, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   -3-
